IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Ereny Rophail,                         :
                          Petitioner   :
                                       :
                     v.                :
                                       :
Workers’ Compensation Appeal           :
Board (HEI Hospitality, LLC),          :   No. 1256 C.D. 2018
                         Respondent    :   Submitted: February 22, 2019

BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                FILED: May 7, 2019

            Ereny Rophail (Claimant) petitions this Court for review of the Workers’
Compensation (WC) Appeal Board’s (Board) August 15, 2018 order affirming the
Workers’ Compensation Judge’s (WCJ) decision denying Claimant’s petition for
review (Review Petition), granting HEI Hospitality, LLC’s (Employer) Termination
Petition, dismissing Employer’s Suspension Petition as moot, and granting and
denying in part Claimant’s and Employer’s Petitions to Review the Utilization
Review (UR Review) Determination (UR Determination). Claimant presents one
issue for this Court’s review: whether Employer’s expert’s testimony is incompetent
because Steven Valentino, D.O. (Dr. Valentino) stated Claimant’s wrong age. After
review, we affirm.
            On February 15, 2016, Claimant sustained an injury in the course of her
employment as a restaurant server for Employer. On March 10, 2016, Employer
issued a Notice of Compensation Payable (NCP) accepting her lumbar spine sprain
injury. On May 12, 2016, Claimant filed the Review Petition seeking to expand her
injury description to include a “[s]mall disc bulge with superimposed central
protrusion[-]type disc herniation which narrows both lateral recesses. Disc material
may contact the traversing right and left L5 nerve roots. . . . [sic] at the L4-5 level and
a small disc bulge with posterior annular fissure at the L5-S1 level.” Review Petition
at 1. Employer timely filed an answer to the Review Petition denying all material
averments.
             On July 14, 2016, Employer filed the Termination Petition based upon
Dr. Valentino’s June 28, 2016 independent medical examination (IME), and Dr.
Valentino’s medical opinion that Claimant was fully recovered from her February 15,
2016 work injury. Also on July 14, 2016, based upon Claimant’s IME, Employer
issued a Notice of Ability to Return to Work. On August 2, 2016, Employer filed the
Suspension Petition seeking to suspend Claimant’s WC benefits due to her failure to
return to work in good faith pursuant to Employer’s job offer letter. On November
14, 2016, Claimant filed a UR Review of the UR Determination regarding her
treatment by chiropractor John Seward, D.C. (Dr. Seward), including all treatment
rendered by Dr. Seward and his practice, from June 3, 2016 and ongoing. On
November 22, 2016, Employer filed a UR Review of the UR Determination.
             On June 19, 2017, the WCJ granted Employer’s Termination Petition,
therein ruling that Claimant fully recovered from her February 15, 2016 work injury
as of June 28, 2016. The WCJ granted Employer’s UR Review, in part, concluding
that Dr. Seward’s chiropractic treatment was only reasonable from June 3, 2016 to
June 28, 2016, and was unreasonable thereafter. The WCJ also found that Claimant
failed to sustain her burden relative to the Review Petition of proving that she
sustained a work injury other than that documented in the NCP. The WCJ further
determined Employer’s contest to be reasonable. Claimant appealed to the Board.




                                            2
On August 15, 2018, the Board affirmed the WCJ’s decision. Claimant appealed to
this Court.1
               Claimant argues that, because Dr. Valentino stated in his testimony and
his report that Claimant was 62 years old when, in fact, she was 36 years old, his
testimony was incompetent and the WCJ erred by granting the Termination Petition
based thereon.
               Initially,

               [a] medical expert’s opinion is not rendered incompetent
               unless it is solely based on inaccurate or false information.
               Newcomer v. Workmen’s Comp[.] Appeal [Bd.] (Ward
               Trucking Corp.), . . . 692 A.2d 1062 ([Pa.] 1997).
               Moreover, it is well established that the opinion of a
               medical expert must be viewed as a whole, and that
               inaccurate information will not defeat that opinion unless it
               is dependent on those inaccuracies.

Am. Contracting Enters., Inc. v. Workers’ Comp. Appeal Bd. (Hurley), 789 A.2d 391,
396 (Pa. Cmwlth. 2001).
               Here, when accepting Dr. Valentino’s testimony as “more credible and
persuasive than any contrary testimony of Dr. Rowe[,2]” the WCJ explained:

               a) The testimony of Dr. Valentino is based on his expertise
               as a practicing board[-]certified orthopedic surgeon and
               fellowship[-]trained spine surgeon[,] in addition to the
               [IME] performed and his review of the records and his
               subsequent review of the surveillance.
               b) This [WCJ] notes that Dr. Valentino erroneously
               understands that Claimant is 62 years of age and is of the
               opinion that the findings on the MRI are age appropriate for

       1
         “On review[,] this Court must determine whether constitutional rights were violated, errors
of law were committed, or necessary findings of fact were supported by substantial competent
evidence.” Stepp v. Workers’ Comp. Appeal Bd. (FairPoint Commc’ns, Inc.), 99 A.3d 598, 601 n.6
(Pa. Cmwlth. 2014).
       2
          Dr. Jeffrey Rowe, M.D. is Claimant’s treating physician and testified as Claimant’s
medical expert.
                                                 3
               a 62[-]year[-]old woman. This [WCJ] finds this error
               harmless[,] as Dr. Valentino noted that degeneration starts
               in the 30[]s and 40[]s and progresses and the findings were
               consistent with Claimant’s body habitus: She is 5’4”[3] and
               weighs 245 pounds. There is no evidence of record
               establishing that the findings are not age appropriate for a
               36[-]year[-]old woman with Claimant’s body habitus.
               c) The medical analysis of Dr. Valentino is clear, logical
               and well supported.
               d) The examinations of Dr. Rowe, Dr. Valentino, the
               doctors at Rothman and WorkNet all documented normal
               neurological examinations.
               e) Dr. Rowe did not review the surveillance. The
               surveillance does not support Dr. Rowe’s examination
               findings but does support Dr. Valentino’s examination
               findings. Per Dr. Valentino’s uncontradicted testimony,
               Claimant’s activities as depicted on the surveillance were
               not consistent with L5 radiculopathy or any back injury.
               f) This [WCJ] has rejected Claimant’s testimony of ongoing
               work[-]related complaints.

WCJ Dec. at 12 (emphasis added).
               Significantly, Employer offered and the WCJ accepted into evidence
without objection, two surveillance CD-ROMs. “The first CD[-]ROM has dates of
surveillance of April 30, 2016, May 6, 2016, and May 16, 2016. It’s 23 minutes.”
Reproduced Record (R.R.) at 56a.

               JUDGE KELLEY:
               Yes, 23 minutes and what does it show me? . . . .
               ATTORNEY RUBINICH:
               Sure, Your Honor. You’re going to see [Claimant] on all
               the days performing activities of daily living including
               driving, walking, shopping, carrying bags of groceries,
               going into various merchants, shopping throughout the day.

      3
          Dr. Valentino testified that Claimant was “5’3”.” Reproduced Record at 188a.
                                                 4
            ....
            JUDGE KELLEY:
            And the next covers what date?
            ATTORNEY RUBINICH:
            The second CD[-]ROM is a surveillance on June 8th. And,
            again, this also shows ---. It’s 20 minutes in length. It
            shows [Claimant] driving, walking, standing, shopping at
            several stores, carrying merchandise, carrying bags and
            packages, et cetera.

R.R. at 56a-57a. The WCJ summarized the surveillance videos as follows:

            The [WCJ] has carefully reviewed the surveillance for dates
            of 4/30/16, 5/6/16, 5/16/16 and 6/8/16. Claimant is seen on
            multiple occasions easily getting in and out of her SUV,
            easily lifting up and pulling down the back gate of her SUV,
            driving her SUV, easily leaning over while sitting, sitting in
            her SUV in no apparent distress, walking with ease, pushing
            shopping carts with ease and not using them as assistive
            devices, bending with ease, carrying multiple bags, a broom
            and her purse all at once and hold all items while loading
            them into her SUV, walking with ease, walking with ease in
            the pouring rain and reaching with ease. Claimant moved
            fluidly and at will.

WCJ Dec. at 11.
            Dr. Valentino testified relative to the surveillance videos:

            Q. Doctor, can you tell us what did you observe on the
            various dates of surveillance?
            A. What I observed is that she was videotaped doing
            shopping, lifting, bending, reaching, walking, driving,
            getting in and out of her car, pushing a cart. She’s carrying
            bags. She’s carrying a broom or something of that sort and
            at no time did I see any painful movements, any limping
            or any visible signs of impairment or disability.
            Q. Doctor, surveillance was conducted on April 30th, May
            6th, May 16th, June 28th all of 2016 and those were all
            subsequent [sic] to your examination?

                                          5
            A. Yes.
            Q. How does your review of the surveillance activity
            observed thereon impact, if at all, your opinion you
            rendered in your report?
            A. I reviewed the videotape surveillance films as well as the
            report confirms [sic] the opinions and validates the opinions
            that I rendered in my IME.
            Q. When you reviewed this surveillance, did you observe
            [Claimant] having any physical difficulties performing
            those activities of daily living?
            A. No.
R.R. at 197a-198a (emphasis added).
            Finally, Dr. Valentino opined:
            BY MR. RUBINICH:
            Q. Doctor, let me ask you this; Counsel for [Claimant] has
            filed a [Review] Petition seeking to expand the description
            of injury from a lumbar sprain to include disc herniations
            and lumbar radiculopathy.
            Can you comment on the causal relationship of whether or
            not those conditions are related to the incident which
            occurred on February 15, 2016?
            A. Yes, I can. I do not find they’re related given her normal
            neurologic exam, the MRI findings, the chronic
            longstanding degenerative changes, normal range of motion
            and of course the videotape surveillance which is
            inconsistent with asymptomatic 4, 5 disc herniation or a left
            L5 radiculopathy.

R.R. at 205a-206a.    Because Dr. Valentino’s opinion was not “solely based on
inaccurate or false information[,]” his testimony was competent. Hurley, 789 A.2d at
396. Accordingly, the WCJ properly granted the Termination Petition based thereon.




                                         6
For all of the above reasons, the Board’s order is affirmed.



                          ___________________________
                          ANNE E. COVEY, Judge




                              7
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ereny Rophail,                          :
                        Petitioner      :
                                        :
                  v.                    :
                                        :
Workers’ Compensation Appeal            :
Board (HEI Hospitality, LLC),           :   No. 1256 C.D. 2018
                         Respondent     :



                                      ORDER

            AND NOW, this 7th day of May, 2019, the Workers’ Compensation
Appeal Board’s August 15, 2018 order is affirmed.



                                      ___________________________
                                      ANNE E. COVEY, Judge